DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Additionally, it is noted that on 11/22/2021 a petition under 37 CFR 1.313(c)(2), to withdrawn the instant application from issue after payment of the issue fee was granted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the --Notice of Allowance-- on 08/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.--It is noted that the EPO office action is being considered by the EXAMINER as best understood in view of the references cited (e.g. D4 - WO 2015/065279, D5 - DE 10 2015212537, and D6 - DE 10 2014 200723), as the EPO office action is not translated into English.--
REASONS FOR ALLOWANCE
It is noted that the text of independent claim 1 allowed previously on 08/11/2021 states:
--1. A pump device for a motor vehicle, the pump device comprising: 
a pump having a first pump member and a second pump member, the first pump member and the second pump member being movable relative to one another; 
an electric drive having a drive housing and an output shaft rotatable with respect to the drive housing; 
a gear mechanism, which couples the output shaft to the first pump member and, by reversing a direction of rotation of the electric drive, is switchable between a first transmission ratio and an opposite second transmission ratio, 
wherein the gear mechanism has: 
a planet stage having a planet carrier rotationally fixed relative to the drive housing, and 
a first freewheel and a second freewheel, oppositely directed with respect to one another, and which are arranged axially one behind the other, and 
the second pump member has a drive shaft rotatable relative to the output shaft, 
wherein the first pump member is connected by the first freewheel to a sun wheel and/or connected in the second freewheel to an annulus of the planet stage of the gear mechanism, and 
wherein a second drive, comprising an internal combustion engine, is coupled to the drive shaft.--

Regarding the information disclosure statement (IDS) submitted on 11/22/2021, it is noted that none of the cited references either alone or in combination are able to teach “the second pump member has a drive shaft rotatable relative to the output shaft, wherein the first pump member is connected by the first freewheel to a sun wheel and/or connected in the second freewheel to an annulus of the planet stage of the gear mechanism, and wherein a second drive, comprising an internal combustion engine, is coupled to the drive shaft.” in combination with all of the other limitations set forth in independent claim 1.  Additionally, none of the references cited resolve the deficiencies in the prior art of record being able to address the subject matter claimed.
Therefore the instant application is allowed for the reasons discussed above, and also for the reasons set forth in the notice of allowance mailed on 08/11/2021 which are incorporated herein by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746